Title: To Benjamin Franklin from Jonathan Williams, Jr., 3 December 1784
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


				
					
						Dear & hond Sir.
						St Germain 3 Decr 1784
					
					I was so uneasy least Mariamne Should lay in, that I could not return again to Passy yesterday, I might however have done so for she Still keeps up.—
					I called at a Coachmakers to enquire about a proper Carriage for you, & I found one ready made belonging to the Marquis du Duc; one like it I think would fully answer your Purpose.— It is ingeniously contrived to serve for travelling or a Town Carriage. In the former Case the Coachmans Box may be fixed on the projection in front, where you would place your Trunk when travelling.— I have drawn a rough Sketch of it, which I send inclosed. In No 2, (which is Supposing the Sides to be out

of the Way,) you see the back Seat double,—the front Seat is made to Slide in a grouve, & may be pulled out so as to project a little, half of the back Seat may be then be turned over like opening the Covers of a Book, & the other Edge lapping on the projected Inch of the front Seat forms the continuation Compleat.— If you find the Change of Posture to be only necessary to give you ease there need be no change in this Plan, but if even then the Carriage should be too hard, methinks a hanging Bed Suspended by its Springs, & Sliding up & down in Grouves at the Sides so as to have no motion Sideways would answer your Purpose,—I have in No 3 drawn in my untaught way, a Sketch of such a Bed, as by a Conversation with the Coachmaker I find meets his Approbation; the Springs are dotted as being under the Bed, & Supposed not to be seen except where they project.— No 4 Shows how they might cross each other & be Suspended by Silken or any other Cords that would be neat, Strong, & have Some elasticity in them. The Carriage I speak of is not to be sold, but may serve as a model of one to be built with Such alterations as you may think usefull; The Man says he had 3800 Livres for it which I think very dear, but he says it cannot be made for less— I send his address inclosed & if you choose he will get permission of the Marquis to bring you the Carriage & you may then take a Ride to Auteuil & judge if it will do.— As Billy will have his Horses again it is only ordering his Coachman to bring the Carr[iage] & Coachmaker to you, & you can decide what is most agreeable to you. I suppose Billy Mrs Hewson & the Children are with you please to give my Love & Compliments to them all— I will endeavour to See them as soon as I can but I must endeavour to go in a morning so as to return at Night for I do not like at present to Sleep out of this House.—
					
					I am as ever most dutifully & affectionately Yours.
					
						J Williams J
					
				
				
					Ben will have told you how pleased we were with M Bomares Discourse.
				
			 
				Addressed: A Son Excellence / Monsieur Le Docteur Franklin / &a &a &a en Son Hotel / A Passy prés / Paris.
				Notation: J. Williams 3 Dec. 1784.—
			